Citation Nr: 0127666	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for bilateral 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for a back disorder as 
secondary to the service-connected left and right knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In September 2001, the veteran was 
afforded a Travel Board hearing before the undersigned Member 
of the Board, at the RO.

The matter of the veteran's claim for service connection for 
a back disorder secondary to his service-connected bilateral 
knee disability will be addressed in the Remand section 
below.


FINDING OF FACT

The veteran's service-connected bilateral patellofemoral pain 
syndrome disability is manifested by slight right and left 
knee impairment, with subjective complaints of left and right 
knee pain, no x-ray evidence of arthritis and no limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5299-
5010 (2001).     

2.  The criteria for a 10 percent evaluation for right knee 
patellofemoral pain syndrome have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 4.20, 4.7, 4.71a, Diagnostic Code 5299-
5010 (2001).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The veteran was 
advised, by virtue of a detailed statement of the case (SOC) 
and supplemental statement of the case (SSOC), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the SOC and SSOC 
issued by the RO clarified what evidence would be required to 
establish service connection.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
see also VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 State. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 



Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. § 5103(A)(d)).  The private medical examination 
afforded to the veteran by VA in May 1999 that is described 
below satisfied this obligation.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim of entitlement to an 
increased rating for bilateral patellofemoral pain syndrome.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the U.S. Court of Appeals for Veterans 
Claims held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court recently stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background

Service connection for bilateral knee patellofemoral pain 
syndrome was granted by the RO in December 1994.  In reaching 
its determination, the RO considered an April 1994 VA 
examination report that described range of knee motion from 0 
to 140 degrees, bilaterally, with no swelling or effusion; 
crepitus was noted, but there was no pain on pressure, and a 
radiologic report of X-rays of the knees documents that no 
abnormality was identified.  The VA examiner diagnosed 
degenerative joint disease of both knees.  The RO awarded a 
10 percent disability evaluation for the bilateral 
patellofemoral pain syndrome.


In January 1999, the RO received the veteran's claim for an 
increased rating.  At that time he asserted that his 
bilateral knee pain had worsened and caused daily pain.  The 
veteran indicated that he did not have any private medical 
treatment records to submit, stating that he just lived with 
the pain.

In May 1999, the RO afforded the veteran a fee-based private 
examination, performed by K.M., M.D.  According to the 
examination report, based upon the veteran's account, he had 
a history of repeated traumatic knee injuries in service that 
caused degenerative arthritis and chronic pain.  For the past 
two years, the veteran had noticed increasing pain in his low 
back and lumbar spine, and worsened leg pain and swelling 
with pain with excessive use.  The veteran currently used 
only over-the-counter medications, and no prostheses.  

Examination findings revealed that the veteran's leg length 
from the anterior superior iliac spine to the medial 
malleolus on the right was 97 centimeters (cm.) and on the 
left it was 98 cm.  His gait was essentially normal and there 
was no abnormal weight bearing noted.  He had some limitation 
to standing and walking, with prolonged standing and walking, 
due to degenerative changes in both knees, with increased 
swelling and pain with prolonged use.  Examination of the 
veteran's knees revealed that active range of motion was 
flexion to 140 degrees and extension to 0 degrees, in both 
the left and right knees.  The "Draw" and McMurray's tests 
were reported as negative at the time.  Deep tendon reflexes 
were 2+.  There was some lumbar spine pain with range of 
motion.  X-rays of the veteran's right and left knees 
revealed no arthritic changes, joint effusion, or loose 
bodies.   The diagnosis was bilateral knee patellofemoral 
syndrome, and the examiner stated that X-rays revealed no 
degenerative joint disease at the time.  

According to VA outpatient medical records, dated from August 
1999 to May 2000, when he was seen in August 1999, the 
veteran reported bilateral knee pain and was concerned that 
his knees caused his occasional low back pain.  He denied 
catching or locking, but reported occasional knee "giving 
way," and noted an "achy" feeling with prolonged sitting.  
On examination, the Lachman test was negative, with no joint 
tenderness or evidence of infection.  There was increased 
patellofemoral crepitus but no subluxation, and X-rays did 
not show degenerative joint disease.  An orthopedic clinic 
record, dated in November 1999, reveals that the veteran 
complained of bilateral knee pain that was medial-sided and 
lateral, with the right knee more painful than the left one.  
Findings on examination included increased crepitus, with no 
effusion or instability.  The assessment was degenerative 
joint disease of both knees, the right greater than the left.  
In February 2000, the veteran complained of bilateral knee 
pain, with the left knee less painful than the right knee.  
There was mild global tenderness, and X-rays showed mild 
medial compartment disease only.  According to a May 2000 
orthopedic clinic record, the veteran complained of right 
knee pain and back pain, with no specific complaint of 
injury.  The knees showed no effusion and minimal 
patellofemoral changes.  The diagnostic impression was of 
very early changes of arthritis in both knees.

At his September 2001 Travel Board hearing, as at his May 
2000 hearing before the Hearing Officer at the RO, the 
veteran testified that he experienced constant bilateral knee 
pain that never ceased, but just eased periodically.  
Although at one point during the Board hearing he said his 
left knee hurt more than his right knee, he later said that 
both knees were equally painful.  He said it hurt to squat, 
walk, and climb stairs.  He testified that a physician had 
said he had degenerative disease in both knees that was not 
bad enough for surgery.  The veteran sais he was a serviceman 
for a gas company, and indicated that his knee pain affected 
his ability to work because he was often required to bend, 
stand, crawl, and stoop.  In May 2000, he reported that his 
left knee had given way three times in the past year, 
including once at work.  At the Board hearing, he described 
two instances in which his knee had given way, once when his 
left knee buckled when he stepped out of a truck, but he 
could not recall whether it had happened to the same knee 
twice.  He said he received intermittent VA medical treatment 
for his knees, which had included pain medication and anti-
inflammatory medication that irritated his stomach and was 
discontinued.  According to the veteran, VA gave him a cane 
that he found helpful to relieve the strain on his left knee, 
but he said it was difficult to use it a work.  He also had 
an elastic-type pressure bandage that was not useful, and 
said he had been told to stop using it.   


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2 , the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's bilateral knee disability is rated comparable 
to degenerative arthritis and evaluated as 10 percent 
disabling, under Diagnostic Code 5299-5010.  It appears that 
the RO assigned one 10 percent rating for both knees, even 
though there are two separate service-connected disabilities, 
affecting both the left and the right knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, knee 
impairment is rated as 10 percent disabling if slight and 20 
percent disabling if moderate.  A 30 percent rating is 
warranted where there is severe impairment.

Under 38 C.F.R. § 4.71a, DC 5258, symptomatic removal of the 
semilunar cartilage warrants a 10 percent rating.  
Dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint is rated as 
20 percent disabling.  Id.  Under 38 C.F.R. § 4.71a, DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.

In a precedent opinion, the VA General Counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (1997).  However, the General Counsel 
noted that, a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion under 
DC 5260 or DC 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
diagnostic codes which evaluate for limitation of motion, 
there is no additional disability for which a rating may be 
assigned. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion of the leg to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

A review of the current medical evidence pertinent to the 
veteran's claim for an increased rating reveals that, while 
degenerative joint disease has been variously assessed by 
different examiners, X-rays have been negative for right or 
left knee pathology, and there was no evidence of arthritis.  
In fact, in May 1999, Dr. K.M. reported that X-rays revealed 
no evidence of degenerative joint disease.  A February 2000 
VA medical record noted that X-rays showed mild medial 
compartment disease only.  Physical examination in May 1999 
revealed that the veteran had full range of motion, from 0 to 
140 degrees, bilaterally.  The May 1999 examination report 
also indicates that the veteran did not use prostheses, and 
that he had a normal gait.  While, at his hearings, the 
veteran testified that VA gave him a cane to use, the VA 
outpatient records do not reflect that he required an 
ambulating device.  In May 1999, there was some limitation to 
standing and walking with prolonged standing due to 
degenerative changes, bilaterally, with increased swelling 
and pain with prolonged use.  But, the Draw and McMurray's 
tests were negative, and deep tendon reflexes were 2+.  When 
the veteran was seen in the VA orthopedic clinic in May 2000, 
there was normal strength, full range of motion, no effusion, 
and minimal patellofemoral changes.

Based upon the record before the Board, there is no objective 
evidence of any right or left knee pathology, other than 
patellofemoral pain syndrome.  Moreover, that disorder has 
not been shown to hinder the veteran's range of motion or 
ability to perform such tasks as walking or standing more 
than slightly.  Thus, the veteran's complaints of pain and 
instability can justify no more than a rating of 10 percent 
for knee disability.  38 C.F.R. § 4.71a, DC 5299-5010.  Such 
a finding corresponds to no more than slight impairment 
underDC 5257, the diagnostic code for other impairment of the 
knee.

However, both knees are involved in this case, and, in rating 
disability due to disease, such as arthritis, each joint is 
to be rated separately.  See 38 C.F.R. § 4.25.  Consequently, 
although it appears that both the veteran's knees are not 
identical in their disabling symptomatology, resolving the 
benefit of the doubt in the veteran's favor to this limited 
extent, the Board finds that a separate 10 percent rating for 
each knee disability is for assignment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, DC 5299-5010.

The Board recognizes the veteran's complaints of constant 
knee pain and an inability to walk without pain, and his 
assertions in his oral and written statements that his pain 
has worsened.  However, a review of the evidence reveals that 
no loss of range of motion was found during the veteran's 
most recent VA examination that would support a rating in 
excess of 10 percent for either knee.  See 38 C.F.R. § 4.40; 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
supra.  

In reaching this decision, the Board has considered the 
complete history of the veteran's bilateral knee disability, 
as well as the current clinical manifestations and the effect 
this musculoskeletal disability may have on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The 
nature of the original disability has been reviewed as well 
as the functional impairment that can be attributed to pain 
and weakness has been taken into account.  38 C.F.R. § 4.40.  
The veteran's bilateral knee disability is not impaired to a 
degree to warrant a higher schedular evaluation under 
Diagnostic Codes 5260 or 5261.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2001).  There has been no 
showing that the veteran's bilateral knee disability alone 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In fact, 
at his Board hearing, the veteran denied losing time from 
work due to his knee disability.  In the absence of such 
factors, the Board is not required to further discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran is, of course, entitled to reopen his claim at 
any time with evidence of increased disability, particularly 
if he should undergo knee replacement surgery.


ORDER

A separate 10 percent rating is granted for right knee 
patellofemoral pain syndrome, subject to controlling 
regulations governing the payment of monetary benefits.

A separate 10 percent rating is granted for left knee 
patellofemoral pain syndrome, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

The veteran further contends that he has a back disorder that 
is due to his service-connected left and right patellofemoral 
knee disability.  He testified that, while back x-rays were 
not taken during the May 1999 fee-based examination, recent 
X-rays, taken by VA, showed that he had a herniated disc.  
According to the veteran, the examiner indicated that his 
back problem could possibly be caused by his shifting from 
one leg to the other to relieve knee pain and leg pressure.

According to the medical evidence of record, in May 1999, 
when the RO afforded the veteran a private fee-based 
examination, the lumbar spine examination was essentially 
normal.  There was some slight pain with range of motion, but 
there was no excessive paravertebral spasm, point tenderness, 
or sciatica.  Back X-rays were evidently not taken at that 
time, and a back disorder was not diagnosed.  

But, according to the May 2000 VA orthopedic clinic record, 
X-rays revealed some degenerative disc disease at L4-5 and 
S1, and the diagnosis was early degenerative disc disease 
with a possible old herniated nucleus pulposus.  Although the 
recent VA outpatient records, dated from August 1999 to May 
2000, include a diagnosis of early degenerative disc disease, 
no examiner has been asked to comment upon whether the 
veteran's back disorder was related to his service-connected 
knee disability.  A disability that is proximately due to or 
the result of a service-connected disease or injury may be 
service connected.  38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In light of 
the veteran's recent diagnosis of degenerative disc disease, 
and in light of the enhanced procedures required by the VCAA, 
the Board believes that the veteran should be re-examined by 
VA to ascertain the likelihood that his back disorder is due 
to or the result of his bilateral service-connected 
patellofemoral knee disability.  

As noted above, secondary service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  In addition, 
secondary service connection may be warranted for a non-
service-connected disability when that disability, although 
not caused by a service-connected disability, is aggravated 
by a service-connected disability.  In the Allen case, supra, 
at 448, the Court held that, when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to his claim.  
When the requested information and any necessary 
authorizations have been received, the RO should 
attempt to obtain copies of all indicated records, 
since May 2000, and associate them with the claims 
file.   

2.  The veteran should be afforded a VA orthopedic 
examination to determine the nature and extent of 
any back disorder found to be present.  All 
indicated testing should be conducted, and all 
clinical manifestations should be reported in 
detail. 

a.  Based upon the examination and a review 
of the record:  (1) The examiner is 
requested to assess the nature, severity, 
and manifestations of any degenerative disc 
disease that may be present; (2) The 
physician is requested to proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
(that is, a 50 percent or greater 
likelihood) that the veteran's degenerative 
disc disease was either caused by or 
aggravated by his service-connected 
patellofemoral pain syndrome of the left 
and right knees.

b.  If the examiner determines that the 
degenerative disc was not caused by, but 
nevertheless has been aggravated by the 
service-connected knee disability, the 
examiner is requested to identify the 
extent of the disease that would not be 
present but for the service-connected 
patellofemoral pain syndrome of the knees.

c.  Reasons and bases for all conclusions 
should be provided.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examination report should indicate that 
such review has been performed.   

3.  The RO should then review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  

4.  Then, the RO should readjudicate the veteran's 
claim of entitlement to service connection for a 
back disorder secondary to his service-connected 
left and right knee patellofemoral pain syndrome.  
If any determination is unfavorable to the 
appellant, the appellant and the appellant's 
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since October 2000.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



